DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations being interpreted under 35 U.S.C. 112(f) include “means for heating” and “means for arranging” in claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the opposite direction" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the curvature" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the glass pane" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Line 1 recites “glass panes”, but it is not clear if line 9 is referring to a particular glass pane.
Claim 6 recites the limitation "the direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There could be a plurality of directions defined between two edges.
Claim 12 recites the limitation "the side edge" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the contact surface” in line 10.  However claim 12 previously recites “contact surfaces” in line 3.  It is unclear which contact surface is being referenced in line 10.
Claim 12 recites the limitation "the pressing operation" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first contact line" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is JP 2014-051417 A (Takatsu).  Takatsu teaches an apparatus for bending glass panes (10) comprising a frame-like support surface upper surface of 10, Figs. 1-3) that is suitable for arranging a glass pane (16) thereon and that has an outer edge (right edge of portion 30, Fig. 3) and an inner edge (left edge of portion 34, Fig. 3), wherein the support surface has an outer region facing the outer edge (portion 30), an inner region facing the inner edge (portion 34), and a central region between the outer region and the inner region (portion 32).  However, Takatsu teaches that the outer region, while planar, should have an angle to horizontal (¶ [0035]-[0036]).  Also, while Takatsu suggests that the central region may be planar or curved (¶ [0055]), there is no teaching or suggestion to make the inner region curved, and particularly not more strongly curved that the central region.  Further, the curvature suggested for the central region is in a same direction as curvature of a glass pane (¶ [0055]). 
	Prior art such as US 5,591,245, US 2004/0129028 A1, US 2005/0268661 A1, and US 2012/0291490 A1 suggest glass bending supports having curved surfaces, but there is no suggestion or motivation for the three distinct regions as claimed.  Also, US 3,560,182 and 3,560,183 have a cross section with three regions, but they are full-contact surfaces rather than frame-like surfaces, and the curvatures are intended to match that of a glass pane bent thereon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIN SNELTING/Primary Examiner, Art Unit 1741